Title: To George Washington from Colonel George Baylor, 19 October 1778
From: Baylor, George
To: Washington, George


          
            Dear Sir
            Taapan [N.Y.] October 19th 1778
          
          You have been informed of my unfortunate Surprize of the 28th ultimo, & I make no Doubt of the Circumstances, but I think it my Duty to make them known to you, & at the same Time, to justify my Conduct.
          On the 26 of Septr I was at Paramus with the Regt, where we had been four Days. I directed Major Clough the 26th to send the Quarter-Master out to provide Quarters for the Regiment within four or five Miles of Paramus, & at the same Distance from the Enemy that we then were, & at the same Time gave him my Reasons for so doing; “which he approved of”[;] they were; that I was apprehensive that the Enemy would; if we remained more than three or four Days in one Place, attempt what they executed in two Days afterwards.
          On the Morning of the 27th I marched the Regt to the Quarters provided for us at Herringtown, & made it my Business, the Moment I arrived there, to make every necessary Enquiry about the Roads leading from the Enemy’s Encampment to our Quarters, & also went out & examined the Country myselfe—I was of Opinion it was the most secure Place I could have stationed myselfe in, & that it was convenient to gain the earliest Intelligence of the Movement of the Enemy as it would have been had not they recieved the most particular Intelligence of our Guard & Patrole.
          There were two Roads leading from the Enemies Camp to our Quarters, one on each side of the Hackensack River, they joined at a Bridge, at half a Mile’s Distance from our Quarters, where I myselfe fixed a Guard, of a Serjeant & twelve Men, with particular Orders to keep a Patrole of two Men out on each of these Roads constantly w[hic]h were to patrole a Mile below the Guard, & to be relieved every hour, the Guard were orderd to keep the strictest Looch out at the Bridge, & I have Reason to believe that these Orders were punctually obeyed.
          On the 28th early in the Morning the Enemy marched up on the west Side the Hackinsack River within half a Mile of the Distance the Patroles went down the Road—they there sent off a Detachment through the Fields some Distance from the Road untill they had got above the Guard, which they cut off without our hearing of it. All Communication being cut off from our Parties they marched up to our Quarters, & executed the horrid Massacree of which Doctor Griffith will inform you the particulars as appears from the Depositions.
          
          
          
          I am happy to inform you that my wounds are nearly well & that I hope soon to regain my former State of Health. I am with Respect your most obt and very Humble Servant
          
            George Baylor
          
        